Opinion of the court by
Turner, Justice.
It is a well settled principle, that if a court has jurisdiction of the principal subject matter of a suit, it has jurisdiction also of the incidents.
When a bill or note for a sum certain is sued on, the debt mentioned in the instrument is considered the principal, and the interest, damages and costs are incidents; and this matter would doubtless have been so considered by our courts of justice under the constitution of 1817, but for the language of sec. 8, art. 5, which is as follows: “Their jurisdiction (speaking of justices of the peace) in civil cases shall be limited to causes in which the amount in controversy shall not exceed fifty dollars.” Our courts construed *398this clause literally, and would not allow it to be lawful for justices of the peace to render judgment for a greater sum, of principal and interest, than fifty dollars. This operated injuriously in many cases; as, where, at the time of the commencement of the suit, the principal and interest due did not amount to fifty dollars, but before the decision of the suit the interest accruing exceeded that amount, the plaintiff had to lose the excess or be nonsuited.
The constitution of 1832, art. 4, sec. 23, providing for justices of the peace, uses this language: “The jurisdiction of justices of the peace shall be limited to causes in which the principal of the amount in controversy shall not exceed fifty dollars.” This language is very different from that used in the old constitution, and is better calculated to promote the ends of justice. The calculation of interest on an acknowledged debt, is a mere clerical act. See Rev. Code, p. 120, sec. 67; and the act of 1830, Laws of Mi. 293, expressly provides for such a case as this, carrying out and sustaining the provision of the constitution in.relation to this subject. This beizzg the ozzly question presented in these cases, I am clearly of opiziiozi that the justice did not err in rendering judgments for the prizicipal and interest due on the notes sued on, although the amount of the judgment exceeded the sum of fifty dollars.
Judgments affirmed.